Citation Nr: 0841246	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1975 to 
May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  

In December 2007, the Board denied service connection for 
PTSD.  In October 2008, the United States Court of Appeals 
for Veterans Claims (Court), pursuant to a Joint Motion For 
Remand (Joint Motion), vacated the Board's decision and 
remanded the matter for further evidentiary development and 
due process requirements.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

Throughout the appeal, the veteran has asserted that she 
developed PTSD as a result of personal assault harassment.  
Such in-service stressors include having a beer bottle thrown 
at her and hit her helmet liner when she attempted to 
break-up a fight in a noncommissioned officers' club, 
sustaining a hand injury from a hair pick (after breaking up 
a public display of affection), being isolated when other 
military policemen (MP) refused to partner with her because 
of her gender, and having to "check out" potentially 
dangerous situations on her own due to a refusal of other MP 
personnel to help.  See, e.g., hearing transcript (T.) 
at 2-6, 8-9, 11-12.  In addition, she reported marrying an MP 
who turned out to be verbally, emotionally, and physically 
abusive to her.  

The veteran maintains that, as a result of these in-service 
events, she became claustrophobic, unable to get along with 
people, and distrustful of other people.  She also reported 
having difficulty maintaining employment.  See, e.g., 
T. at 7, 9-10.  In an August 2005 statement, the veteran's 
sister explained that, since the veteran's return home from 
service, she (the veteran) had had no relationships with men 
(or even gone out on a date), gained weight, and become very 
angry.  

Post-service medical records reflect treatment for, and 
evaluation of, a psychiatric disability variously diagnosed 
as PTSD, recurrent major depression, dysthymia, and an 
anxiety state not otherwise specified.  

On several occasions during the appeal, the veteran's 
treating VA psychiatrist has concluded that the veteran has 
PTSD as a result of her reported in-service stressors.  In a 
December 2005 report, this psychiatrist stated that the 
veteran's PTSD "is at least largely related to her 
experience in the military and that [the] onset was in the 
military in any event."  

In an October 2008 letter, this psychiatrist further 
explained that his review of the veteran's entire claims 
folder did not change his opinion that she has PTSD as a 
result of her claimed in-service stressors.  In support of 
this conclusion, the psychiatrist cited the veteran's 
sister's observations of the behavioral changes exhibited by 
the veteran upon her return home from the military as well as 
the service treatment records which documented her weight 
gain.  

The psychiatrist believed that the veteran's positive 
in-service performance appraisals were "not surprising and 
do not suggest PTSD was not present at that time" because 
she was motivated by a fear that showing any weakness could 
accelerate her harassment and abuse.  The psychiatrist 
further noted that functional impairment generally becomes 
clear after discharge.  

In this regard, the Board acknowledges that service personnel 
records indicate that the veteran's primary military 
occupational specialty was that of a military policeman.  
Also, a September 1976 Enlisted Evaluation Report notes that 
the veteran "at times demonstrated a lack of tact with her 
immediate supervisor thus creating some friction within the 
section."  In addition, service treatment records reflect 
the veteran's weight gain.  

Significantly, however, service treatment records also 
provide evidence that is inconsistent with the psychiatrist's 
conclusion and not addressed by him in his opinions.  First, 
upon entry into service (and specifically at the January 1975 
enlistment examination), the veteran complained of frequent 
trouble sleeping, depression, and excessive worrying.  
Clearly, she made such complaints before the purported 
in-service harassment occurred.  

Further, although the veteran received hand treatment, such 
medical care was rendered due to two small abrasive wounds at 
the base of the middle and ring fingers after falling (in 
November 1975), a bee sting to this extremity (in April 
1976), and a contusion (in December 1977).  At none of these 
treatment sessions did the veteran state that she had 
sustained a hair pick injury to her hand.  

Moreover, while the service treatment records reflect 
multiple episodes of knee injuries due to falls, these 
medical reports also include the veteran's own admission that 
she had sustained direct trauma to her left knee in 1968 
(before her entry into service).  At none of those treatment 
sessions did she state that her falls were the result of 
physical abuse.  

In light of these inconsistencies, as well as the fact that 
the veteran has not been accorded a pertinent VA examination, 
the Board believes that a remand of her PTSD claim is 
necessary.  On remand, she should be accorded a VA 
examination to determine the nature, extent, and etiology of 
any PTSD that may be diagnosed.  

In this regard, the Board notes that, along with the treating 
VA psychiatrist's October 2008 opinion, the veteran submitted 
a statement in which she requested that the Board remand her 
claim to the agency of original jurisdiction for review and 
consideration of the newly-submitted evidence.  See 38 C.F.R. 
§ 3.304(f)(3) (which states that VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Copies of records of psychiatric 
treatment that the veteran may have 
received at the Bandon VA Outpatient 
Clinic since April 2006 should be 
obtained.  Associate all such available 
records with the claims folder.  

2.  Then, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and 
etiology of her psychiatric 
symptomatology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent psychiatric pathology 
should be noted in the examination 
report.  

If PTSD is diagnosed, the examiner 
should specify state whether the 
evidence of record reflects that 
personal assault/harassment occurred.  
Factors to be considered in the making 
of this determination include, but are 
not limited to, the in-service evidence 
of the veteran's weight gain, physical 
injuries, separation from her MP 
husband (due to his purported abusive 
nature), and difficulty with a superior 
officer in September 1976 (with 
otherwise positive performance 
evaluations) as well as the 
post-service assertions as to changes 
in her behavior.  

If the examiner finds that such 
personal assault/harassment occurred, 
the examiner should also state whether 
such personal assault/harassment was 
sufficient to produce a diagnosis of 
PTSD and whether there is a link such 
personal assault/harassment and the 
veteran's current symptomatology.  

Complete rationale should be given for 
all opinions reached.  The examiner 
should reconcile his/her opinions with 
those set forth by the veteran's 
treating VA physician in December 2005 
and October 2008.  

3.  Thereafter, the issue of 
entitlement to service connection for 
PTSD should be re-adjudicated.  If the 
decision remains adverse, the veteran 
and her attorney should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2008).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


